         Case 1:17-cv-12009-RGS Document 54 Filed 06/21/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


                                                            )
LAURITA SULLIVAN AND CARLOS BRYANT,                         )
on behalf of themselves and all others similarly            )
situated,                                                   )
                                                            )
                               Plaintiffs,                  )
                                                            )    C.A. No. 17-cv-12009-RGS
v.                                                          )
                                                            )
SLEEPY’S LLC; MATTRESS FIRM, INC.,                          )
                                                            )
                               Defendants.                  )
                                                            )


                                   JOINT STATUS REPORT

       Plaintiffs Laurita Sullivan and Carlos Bryant (“Plaintiffs”) and Defendants Sleepy’s LLC

and Mattress Firm, Inc. (“Defendants”), hereby jointly report on the status of this case. The

parties resumed their mediation of this case on June 19, 2019 and reached an agreement to settle

the case on a class-wide basis. The defendants have agreed to submit a draft settlement

agreement to the plaintiffs by June 26, 2019 and the parties have agreed to file a joint motion for

preliminary approval on or before July 31, 2019.

       Counsel for the parties are available to appear for a hearing on their joint motion for

preliminary approval in August 2019 except that they are not available on the following dates:

August 6, 13 and August 23, 2019 to September 4, 2019.

       In light of the settlement, the parties request that the Court cancel the joint status

conference scheduled for June 25, 2019.
        Case 1:17-cv-12009-RGS Document 54 Filed 06/21/19 Page 2 of 2



                                   Respectfully submitted,

                                   PLAINTIFFS LAURITA SULLIVAN and
                                   CARLOS BRYANT,
                                   By their attorneys,

                                   /s/ John Regan__
                                   James Livingstone, Esq.
                                   John Regan, Esq.
                                   Employee Rights Group, LLC
                                   185 Devonshire Street, Suite 200
                                   Boston, MA 02110
                                   jay@maemployeerights.com
                                   jregan@maemployeerights.com


                                   DEFENDANTS SLEEPY’S LLC and MATTRESS
                                   FIRM, INC.,
                                   By their attorneys,

                                   /s/ Diane M. Saunders
                                   Diane M. Saunders, BBO #562872
                                   OGLETREE, DEAKINS, NASH, SMOAK
                                     & STEWART, P.C.
                                   One Boston Place, Suite 3500
                                   Boston, MA 02108
                                   Tel. (617) 994-5700
                                   Fax (617) 994-5701
                                   diane.saunders@ogletree.com

Dated: June 21, 2019
                                                                        .1




                                      2
